Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158983
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  JEREMY HOOKER,                                                                                      Elizabeth T. Clement
           Appellee,                                                                                  Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158983
                                                                   COA: 343334
  BRENDA M. MOORE,
           Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 11, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2019
           s0522
                                                                              Clerk